Citation Nr: 1625245	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability. 

2.  Entitlement to a rating in excess of 20 percent for a right shoulder disability, to include residuals of a rotator cuff repair.  

3.  Entitlement to a rating in excess of a 10 percent for a left knee disability. 

4.  Entitlement to a rating in excess of a 10 percent for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.

6.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996.  

This matter is on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

Additional issues, to include entitlement to increased ratings for pes planus and a right hand fracture, as well as entitlement to service connection for diabetes mellitus with neurological residuals, a bilateral ankle and Achilles tendon disorder, tinea cruris, an acquired psychiatric disorder, and right wrist disorder, have been raised by the record in multiple statements dated in March 2016, received in April 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In an April 2016 letter, the Veteran requested that his appeal be withdrawn.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 20 percent for a left shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 20 percent for a right shoulder disability, to include residuals of a rotator cuff repair, have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of a 10 percent for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of a 10 percent for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

6.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for a cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202 (2015).

Here, the Veteran submitted a letter in April 2016 requesting that the appeal be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.

						(CONTINUED ON NEXT PAGE)


ORDER

The issue of entitlement to a rating in excess of 20 percent for a left shoulder disability is dismissed without prejudice. 

The issue of entitlement to a rating in excess of 20 percent for a right shoulder disability, to include residuals of a rotator cuff repair, is dismissed without prejudice.  

The issue of entitlement to a rating in excess of a 10 percent for a left knee disability is dismissed without prejudice. 

The issue of entitlement to a rating in excess of a 10 percent for a right knee disability is dismissed without prejudice.

The issue of entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis is dismissed without prejudice.

The issue of entitlement to a rating in excess of 10 percent for a cervical spine disability is dismissed without prejudice.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


